Whitfield, C. J.,
delivered the opinion of the court.
Code 1871, § 2025, provides for. four distinct funds — a schoolhouse fund, a teachers’ fund, a school-land fund, and a state school fund. There was no such fund known to the law as a school fund. The schoolhouse fund'was to be used to pay for schoolhouse purposes and contingent expenses. The téachers’ fund was to be used to pay the salaries of teachers. The same section provides “that all orders 'upon the treasurer for the payment of school moneys should specify not only' the fund upon which drawn, but the specific use to which the money was to be applied.” None of these warrants specified the specific use to which the money was to be applied. It was not enough to name the fund out of which the money was to be paid, but it was also essential that the order and the warrant should both specify the usé to which the money was to be applied. There is nothing in the warrant to show whether the money was used for the payment of teachers’ salaries, for the per diem, of the director’s, for the superintendent’s salary, or for the building of a house. A house could be built by money from the teachers’ fund. The purpose of the law was to require, as a legal voucher, a warrant on its face evidencing the 'specific use to which the money was to be applied, and without this the warrant was a nullity.
Counsel for appellee insists that the words “specific use” mean “subdistrict,” and he cites Jarvis v. Warren County/ 49 Miss., 603. But he misapprehends that case. The purpose of’ the opinion there was to show that each subdistrict must bear its own burden, and incidentally, as flowing from this, that a warrant could not show the specific use without showing the sub-district for whose benefit the money was to be used. But this *503is far from showing that it was enough for the warrant to show merely that it was drawn on a certain fund of one of'the sub-districts. It must have gone beyond that and shown the specific use to which the money was to be applied. The treasurer was to act as a check on the board of school directors, and the statute required him to know whether the claim the warrant was to pay constituted a legitimate charge against the fund on which it was drawn; and the warrant itself was required by the law to be thus drawn, specifying the specific use to which the money was to be applied, that it might, on its face, furnish the treasurer- with the facts showing that it was a legitimate warrant. As well said by counsel for appellant: “The treasurer could do this same thing in passing upon warrants issued by the chancery clerk upon allowances by the chancery and circuit courts and the board of supervisors. Tor much stronger reasons he was to deal'in this way with warrants of this subordinate board.”
There is a second objection to the affirmance of this judgment. Code 1811, § 2021, expressly recites that the treasurer shall not pay these warrants unless they have been “issued by order of the board” of school directors. These orders are not produced in this case. 'It seems they cannot be. It was therefore necessary to prove their contents, in order that it might be seen whether the orders themselves were valid judgments, conforming strictly to the requirements of the law. It was not enough for appellee to show that there had been orders made— that is to say, that orders had existed- — but the precise thing essential for appellee to show in this connection was the contents of the orders. Without protracting this opinion by extended comment on the evidence, it is enough to say that the evidence on this point falls far short of such showing as the nature of the case requires.

'It follows that the judgment is reversed and the suit dismissed.